04/19/2021



                                                                                           Case Number: DA 21-0079




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Case No. DA-21-0079

  CLAIMANTS: East Bench Irrigation District; ON APPEAL FROM THE
        United States of America (Bureau of   MONTANA WATER
        Reclamation)                               COURT
                                                                        CASE 41B-0265-P-2015
  OBJECTORS: East Bench Irrigation District;
        Point of Rocks Angus Ranch, Inc.
                                                                            41B 40850-00
  COUNTEROBJECTORS:     Madison Valley                                      41B 40851-00
       Garden Ranch, LLC, Open A Ranch,                                     41B 40852-00
       Inc.                                                                 41B 40854-00
                                                                            41B 40855-00
  NOTICE OF INTENT TO APPEAR: Geoduck                                       41B 40856-00
        Land & Cattle LLC; Smith’s Elk                                      41B 40857-00
        Meadows Ranch, LLC                                                  41B 40858-00
                                                                            41B 40859-00
  INTERVENORS: Bar J Ranch; David E. &                                      41B 40860-00
        Shelli Schuett; Baldy View Enterprises,                             41B 40861-00
        LLC; William C. Mancoronal; Roxanne
        E. Mancoronal; Justin D. Devers;
        William R. Grose; Point of Rocks
        Angus Ranch, Inc.; Clark Canyon
        Water Supply Co.


          ORDER GRANTING APPELLANT OPEN A RANCH, INC.’S
            UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE INITIAL BRIEF


Order Granting Appellant’s Motion for Extension to File Initial Brief                Page 1 of 2
{H-Work/93083/044/PLEADINGS/00340816.DOCX//LMT}
         Pursuant to Appellant’s Unopposed Motion for Extension of Time, and

good cause appearing therefor:

         IT IS HEREBY ORDERED that Appellant is granted a 30-day

extension of time (to and including May 21, 2021) in which to file its opening

brief.

         DATED this ___ day of April, 2021.



                                                   ________________________________




Order Granting Appellant’s Motion for Extension to File Initial Brief          Page 2 of 2
{H-Work/93083/044/PLEADINGS/00340816.DOCX//LMT}

                                                                         Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                               April 19 2021